Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to applicant's Arguments/Remarks filed 03/01/2021. Claims 1, 2, 4-9, 11-14, 16, 17, 20-25 are pending, and claims 3, 10, 15, 18 and 19 are canceled.   
Response to Arguments
2.	Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 2 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 1 and 16, applicant argues that “The Office Action does not present sufficient reasoning or evidence as to why Haleluk in view of Panefiel teaches or even suggests to a skilled artisan to integrate a coil and microcontroller into the case to provide for detection of potentially harmful radiation and generation of a remedial signal to reduce or eliminate such radiation.” One having ordinary skill in the art would not have been motivated to look the potentially harmful radiation emitted from a mobile device of Penafiel to incorporate in to the mobile device having a camera with the look and feel of a traditional camera, the functionality such as a flash strobe and controls, and overall 7Filed via EFS @ USPTO.gov on March 1, 2021Docket No. 1568.009US (PATBI1610-USw)provide the experience of a point and shoot camera of Haleluk. “Penafiel . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 2, 4-6, 8, 9, 11, 14, 16, 17 and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haleluk (U.S. Patent Pub. # US 2012/0282977 A1) in view of  Penafiel (U.S. Patent Pub. # US 2013/0303092 A1).
Regarding claim 1, Haleluk discloses a case (figures 1-11, a mobile device case 2) comprising: a) a base (figures 1-2 and 7-12,  a section 2a of the mobile device case 2); a plurality of side walls circumferentially extending from a perimeter of the base and define a rough (see figures 1-11, a left, a  right and a  bottom sides of the mobile device case 2)
Haleluk does not disclose a coil for generation of a remedial signal which is configured to reduce or eliminate a potentially harmful radiation emitted by a mobile communication device, wherein the coil is contained within the case; the microcontroller in electrical communication with the coil and configured to turn the remedial signal on and off.
Penafiel discloses a coil (figures 1 and 7, a coil 84) for generation of a remedial signal which is configured to reduce or eliminate a potentially harmful radiation emitted by a mobile communication device (abstract, paragraphs 0010, 0012, 0015-0016, 0020, 0046 and claim 19; “a coil for generating the remedial signal field.”), wherein the coil is contained within a case (see figures 1 and 6-7, the remedial device includes a coil 86, and abstract, paragraphs 0012, and 0038 “the remedial device fits within, or to be positioned adjacent to, a cellular handset or other personal communication device”; “the remedial device is … adapted to be positioned adjacent the cell phone, for example by placing the article in a holder or jacket for the cell phone.”), a microcontroller in electrical communication with the coil and configured to turn the remedial signal on and off (paragraphs 0019 and 0045-0046 and 0050).
 Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a coil for generation of a 

Regarding claim 2, Haleluk in view of Penafiel discloses the apparatus of claim 1.
Haleluk does not disclose wherein the case includes an antenna used for detection of the potentially harmful radiation emitted by the mobile communication device; and wherein the antenna is embedded into the case.
Penafiel discloses an antenna used for detection of the potentially harmful radiation emitted by the mobile communication device (figures 1 and 6-7, RF detection 20 include an antenna and claim 8; Abstract, paragraphs 0011-0012, 0015, 0037, 0038 and 0042-0043, “…an antenna for sensing RF transmissions”).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to place an antenna used for detection of the potentially harmful radiation emitted by the mobile communication device of Penafiel into the mobile case of Haleluk in order to detect potentially harmful radiation by which is emitted by the electronic device in the mobile case.

Regarding claim 4, Haleluk in view of Penafiel discloses the apparatus of claim 1.


Regarding claim 5, Haleluk in view of Penafiel discloses the apparatus of claim 1.
Haleluk discloses wherein the case includes a battery or an additional battery and is configured to provide additional power to the communication device (figure 10, a battery 16; paragraphs 0014, 0034 and 0040).

Regarding claim 6, Haleluk in view of Penafiel discloses the apparatus of claim 5.
Haleluk discloses wherein the case includes an indicator device (figures 6-8, a battery indicators 17; paragraphs 0034 and 0040).

Regarding claim 8, Haleluk in view of Penafiel discloses the apparatus of claim 1.
Haleluk discloses wherein the mobile communication device is a portable telephone (paragraphs 0029-0030).

Regarding claim 9, Haleluk in view of Penafiel discloses the apparatus of claim 1.
Haleluk discloses wherein the mobile communication device is a portable telephone, and the portable telephone is located within the case (figures 1 and 7-8; paragraphs 0029-0030).

Regarding claim 11, Haleluk in view of Penafiel discloses the apparatus of claim 1. As a remedial signal generator of Penafiel placed in the mobile device case of 

Regarding claim 14, Haleluk in view of Penafiel discloses the apparatus of claim 6. Haleluk discloses wherein indicator device is located in one of the side walls of the plurality of side walls (see figures 6-8, a battery indicators 17; paragraphs 0034 and 0040).

Regarding claim 16, Haleluk discloses a case (figures 1-11, a mobile device case 2) comprising: A) a base (figures 1-2 and 7-12,  a section 2a of the mobile device case 2);  b) a plurality of side walls circumferentially extending from a perimeter of the base to form a trough (see figures 1-11, a left, a  right and a  bottom sides of the mobile device case 2) ;  a microcontroller (figure 7, a case controller 15) and configured to manage operation of the case(paragraphs 0034 and 0063-0037) ;  one or more connectors adapted to connect to one or more ports of a mobile  communication device (figures 9-10, a device connector 14; paragraph 0034), and wherein the one or more ports include a power port of the mobile communication device (paragraphs 0036-0037), and wherein the one or more connectors are in electrical communication with the microcontroller (paragraphs  0012, 0034 and 0036-0037, “Actuating the shutter release button 8 generates a signal that is coupled to the mobile device camera via the case connector 14, when the mobile device 1 is present in the case…signals generated by the shutter release button 8 and zoom in/out button controls (or buttons) 9 are provided as inputs to the micro-controller 16. The micro-controller 16 senses the signal affected by the 
Haleluk does not disclose a coil which generates a remedial signal which is configured to  reduce or eliminate a potentially harmful radiation emitted by a mobile communication device, wherein  the coil is contained within the case; a microcontroller in electrical communication with the coil and configured to turn the remedial signal on and off. 
Penafiel discloses a coil (figures 1 and 7, a coil 84) which generates a remedial signal which is configured to reduce or eliminate a potentially harmful radiation emitted by a mobile communication device (abstract, paragraphs 0010, 0012, 0015-0016,0018- 0020, 0030, 0035, 0046 and claim 19; “a coil for generating the remedial signal field” the remedial signal is configured to reduce or eliminate a potentially harmful radiation produced by devices (handset) that operate by transmitting RF signals.”), wherein  the coil is contained within the case (see figures 1 and 6-7, the remedial device includes a coil 86, and abstract, paragraphs 0012, and 0038 “the remedial device fits within, or to 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a coil which generates a remedial signal which is configured to  reduce or eliminate a potentially harmful radiation emitted by a mobile communication device and a microcontroller in electrical communication with the coil and configured to turn the remedial signal on and off of Penafiel placed in the mobile device case of Haleluk in order to disrupt the potentially harmful effects of the RF transmissions as taught by Penafiel (Abstract and paragraph 0001). 

Regarding claim 17, Haleluk in view of Penafiel discloses the apparatus of claim 16. Haleluk discloses wherein the case includes a battery (figure 10, a battery 16; paragraphs 0014, 0034 and 0040).

Regarding claim 20, Haleluk in view of Penafiel discloses the apparatus of claim 16. Haleluk discloses wherein the case includes one or more indicators located in one of the side walls (see figures 6-8, a battery indicators 17; paragraphs 0034 and 0040).



Regarding claim 22, Haleluk in view of Penafiel discloses the apparatus of claim 21. Haleluk discloses wherein the microcontroller is configured to be in communication with the mobile communication device via the one or more connectors and the one or more ports. (Paragraphs 0010, 0012, 0034 and 0036-0037).

Regarding claim 23, Haleluk in view of Penafiel discloses the apparatus of claim 22. Haleluk discloses wherein the one or more ports includes a lightning connector, a USB port, an audio jack, a charging port, or a combination thereof (paragraphs 0034 and 0040).

Regarding claim 24, Haleluk in view of Penafiel discloses the apparatus of claim 1. Haleluk discloses wherein one or more of the side walls of the case include one or more through holes; and wherein the one or more through holes are adapted to align with one or more buttons of the mobile communication device (figures 7-10, items 3-5 and 8-9; paragraphs 0031 and 0053-0060).

Regarding claim 25, Haleluk in view of Penafiel discloses the apparatus of claim 16. Haleluk discloses wherein the one or more ports includes a lightning connector, USB port, audio jack, or a combination thereof (paragraphs 0031, 0034, 0043 and 0054). 
 
4.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haleluk (U.S. Patent Pub. # US 2012/0282977 A1) in view of  Penafiel (U.S. Patent Pub. # US 2013/0303092 A1) further in view of  O’Neill et al  (U.S. Patent Pub. # US 2013/0206614 A1).
Regarding claim 7 Haleluk in view of Penafiel discloses the apparatus of claim 6. As indicated claim 6 above, Haleluk discloses a battery status indicator, but silent to the indicator device is an LED.
O’Neill et al discloses a battery status indicator device is an LED (paragraph 0081).
 Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the battery status indicator device of Haleluk in view of Penafiel with LED by design preference.

5.	Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haleluk (U.S. Patent Pub. # US 2012/0282977 A1)  in view of  Penafiel (U.S. Patent Pub. # US 2013/0303092 A1) further in view of  Ellenburg et al (U.S. Patent Pub. # US 2014/0116895 A1).

Ellenburg et al discloses a flexible hinge connects a front portion of an electronic device case to the back portion of the electronic device case (figures 13-17, hinge 226), wherein the flexible hinge is formed as a transverse flexible hinge in the base which divides the trough into a first section and second section such that the first section can be displaced to allow for insertion of the mobile communication device into the second section (paragraph0121).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a flexible hinge in an electronic device case of Ellenburg et al in to the electronic device case of Haleluk in view of Penafiel in order to allow the electronic device to be removed or inserted easily as taught by Ellenburg et al (paragraphs 0096 and 0099).

Regarding claim 13, Haleluk in view of Penafiel and Ellenburg et al discloses the apparatus of claim 12. As a flexible hinge in electronic device case of Ellenburg et al in to the electronic device case of Haleluk in view of Penafiel discloses wherein the coil is .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189.  The examiner can normally be reached on 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATUMA G SHERIF/           Examiner, Art Unit 2649                       

/YUWEN PAN/           Supervisory Patent Examiner, Art Unit 2649